DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 02/07/2020. A directed by the amendment: Claims 1-13 have been amended, no claims have been cancelled, and claims 14-19 have been added. Thus, claims 1-19 are presently pending in the application.

Response to Arguments
Applicant’s arguments, see page 8 under 35 U.S.C. 112 have been fully considered and are overcome the previous rejection.  The rejection of claim 3 have been withdrawn. 
Applicant’s amendments have fully considered and overcame the previous rejection.

Election/Restrictions
Claims 1-12, and 14-19 are allowable (see reasons below). The restriction requirement between species (a)- (b) and groups I-II, as set forth in the Office action mailed on 03/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species (b), claims 8-9 are withdrawn and claim 12 is withdrawn due to the restriction requirement of groups. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled. Claim 13 is a product claim that depends on a process claim (claim 12) that depends on a product claim (claim 1), it is not clear to me how or if it incorporates all the limitations of claim 1 which are incorporated by claim 12.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8 is amended as follows:
8.(Withdrawn, Currently amended) The breast  pump according to claim 1, wherein a one way duck bill valve or a flap valve is arranged between the housing and the container
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed breast pump and the system air volume defined as the sum of the air volumes of the expression kit, the housing, the air-ducting connection, the container, and the vacuum unit.
The closest prior arts of record are Blondheim (US 2012/0277636) and Harari (US 2012/0004603).
Regarding Claims 1-12, and 14-19, Blondheim fails to teach among all the limitations or render obvious a breast pump containing a container, where the system air volume contains the container, in combination with the total structure and function as claimed.
Regarding Claims 1-7, 10-12, and 14-19, Harari fails to teach among all the limitations or render obvious a breast pump containing a system air volume, where the system air volume is defined as the sum of the air volumes of the expression kit, the housing, the air-ducting connection, the container, and the vacuum unit, in combination with the total structure and function as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./ Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783